Per Curiam.
Action brought in Swift county against four defendants. Two of these made affidavits of residency in Hennepin county and were joined by the other two in a demand for a change of venue to the district court of that county. The demand was duly and seasonably served, and at the same time the clerk of the court of Swift county was paid his fees for transmitting the files to the district court of Hennepin county. The action is transitory as respects the place of trial. Afterwards the clerk returned the fees paid to defendants and refused to transmit the files. Without applying to the district court for any relief, defendants ask this court to issue a writ of mandamus directing the district court of Swift county and the judge and the clerk thereof to transfer all records and files in the adtion to the district court of Hennepin county.
Section 8276, G. S. 1913, gives the district court. exclusive jurisdiction in all cases of mandamus, except where such writ is to be directed to a district court or a judge thereof. But it is plain that defendants are not in a position to ask this court to compel the district court or the judge thereof to act without first having acquainted such court or judge of the situation and requested action. State v. Davis, 17 Minn. 406 (429); State v. Schaack, 28 Minn. 358, 10 N. W. 22. The refusal of the clerk to transmit the files was in no sense the refusal of the court. In this matter the clerk occupies the same position as does any other official in respect to a duty imposed’ by statute, and if he is to be coerced by a writ of mandamus such remedy is within the exclusive jurisdiction of the dis*524trict court. We must therefore decline to consider the application, and discharge the order to show cause.